Citation Nr: 1705306	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  08-08 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for left leg varicose veins prior to July 30, 2008.

2.  Entitlement to an evaluation in excess of 40 percent for left leg varicose veins after July 30, 2008.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Nashville, Tennessee, RO which continued the 20 percent evaluation.  In an August 2008 rating decision, the evaluation was increased to 40 percent, effective July 30, 2008.  The case was most recently certified to the Board by the St. Petersburg, Florida, RO.   

This appeal was most recently before the Board in April 2016, when it was remanded for additional development.  

As detailed below the Veteran has withdrawn his claim for entitlement to an evaluation in excess of 40 percent for left leg varicose veins after July 30, 2008.  The Board notes the Veteran is also seeking entitlement to an evaluation in excess of 20 percent for left leg varicose veins prior to July 30, 2008.  As his request to withdraw only referenced his claim seeking an evaluation in excess of 40 percent, the Board finds the Veteran has not withdrawn his claim for entitlement to an evaluation in excess of 20 percent for left leg varicose veins prior to July 30, 2008.  

Additionally, the Board notes the April 2016 Board remand directed the RO to provide the Veteran with notice of a July 2014 rating decision which found no clear and unmistakable errors in the rating decisions dated September and October 1997, which assigned a 20 percent evaluation for left leg varicose veins.  In April 2016, the Veteran and his representative were provided copies of the notice of the July 2014 rating decision.  To date, the Veteran has not filed a notice of disagreement.  Therefore, an appeal as to the issue of clear and unmistakable error has not perfected.  Therefore, the issues are as noted on the cover page.  

The issue of entitlement to an evaluation in excess of 20 percent for left leg varicose veins prior to July 30, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In May 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his claim for entitlement to an evaluation in excess of 40 percent for left leg varicose veins after July 30, 2008, was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal as to the issue of entitlement to an evaluation in excess of 40 percent for left leg varicose veins after July 30, 2008. 

The Veteran submitted a May 2016 request for withdrawal of his claim for entitlement to an evaluation in excess of 40 percent for left leg varicose veins.  Additionally, the Veteran submitted an August 2016 statement again indicating that he wished to withdraw his claim for entitlement to an evaluation in excess of 40 percent for left leg varicose veins.  The Veteran stated that he was satisfied with his evaluation as noted by the May 2016 supplemental statement of the case, which noted his service-connected varicose veins were rated as 40 percent disabling effective July 30, 2008.  

Therefore, as the Veteran has withdrawn his appeal, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The Veteran's appeal as to his claim for entitlement to an evaluation in excess of 40 percent for left leg varicose veins after July 30, 2008 is dismissed.


REMAND

The Veteran submitted private treatment records from Vanderbilt University Medical Center from October 2007 to May 2011.  An October 2007 treatment record noted the Veteran had varicose veins.  The treatment record also noted "see the problem list from 10/08/2007...  Also please see Outpatient Order Summary for tests ordered and the diagnoses associated with them.  Some diagnoses and tests appear in the Outpatient Order Summary instead of the note, but still are reasons for the current visit."   However, neither the problem list dated October 8, 2007 nor the Outpatient Order Summary appear to be associated with the Veteran's claims file.  Therefore, his claim must be remanded in order to obtain these outstanding private treatment records.  

The Veteran's claim was most recently remanded by the Board in April 2016.  While the claim was with the RO the Veteran submitted an April 2016 statement indicating he wished to have a hearing "before a member of the VA."  A May 2016 supplemental statement of the case was issued which does not address the Veteran's hearing request and his appeal was then re-certified to the Board in August 2016.  Therefore, on remand the Veteran should be asked to clarify what type of hearing he wants (i.e., whether an RO or Board hearing) and then be provided an opportunity to for the hearing.  

The Veteran was provided with an August 2007 VA examination.  The examiner found the Veteran did not have edema.  The Veteran provided an October 2007 notice of disagreement indicating that the VA examiner never asked him to take off his compression stocking and therefore the August 2007 VA examination was inadequate.  The Veteran indicated the examiner could not have adequately noted the severity of his left leg varicose veins to include his edema with his compression stocking on.  Therefore, in order to determine the severity of the Veteran's service-connected left leg varicose veins for the period of March 2007 to July 2008 a retrospective opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his left leg varicose veins from March 2007 to July 2008.  After securing the necessary release, take all appropriate action to obtain these records, including the October 8, 2007 problem list and Outpatient Order Summary from Vanderbilt University Medical Center.  Inform the Veteran and provide him with the chance to submit additional records.

2.  Contact the Veteran to clarify what type of hearing he wants (i.e., whether an RO or Board hearing) and then schedule the Veteran for the hearing, consistent with current procedures.  

3.  After completing the above obtain a retrospective opinion which adequately determines the level of severity of the Veteran's service connected left leg varicose veins from March 2007 to July 29, 2008.  The claims file and copies of all pertinent records must be made available to the opinion provider for review in connection with the opinion. 

The opinion provider is requested to delineate all symptomatology associated with, and the severity of, the Veteran's service-connected left leg varicose veins for the period of March 2007 to July 29, 2008.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

The examiner should consider and discuss as necessary the following:

(a)  The photographs provided by the Veteran dated October 2007 and July 2008; 

(b)  The October 2007 private treatment record noting the Veteran had left lower extremity edema; and 

(c)  The August 2007 VA examination noting the Veteran did not have edema.  

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


